3(DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s): 1. the fasteners that automatically lock the first side frame in the second position when the first side frame is moved to the second position (claim 36) and that these fasteners include: a pin and slot mechanism, a clutch, a collar, a cam, a shock cord, a spring-button, a snap collar, and a set knob (claim 37).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Objections
Claim 32 is objected to because of the following informalities:  lines 13-14 are duplicates of lines 5-6.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the second locking device" in line sixteen.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, this 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Home (7,360,783) in view of Neufeld (US 2011/0168593).
Regarding claims 36 and 37, Home discloses a grill (see Abstract), comprising: 
a firebox (10); and 
a collapsible cart (see Fig. 2), comprising: 
	a base frame (20);

	wherein the side frame comprise a locking device (33e) configured to secure the adjacent side frames together.
Home does not disclose that two side frames (second and third) include a locking device that is actuated from an engaged to a disengaged position to a common side frame (first side frame).
Neufeld teaches another cart-transported (see ¶0053) collapsible wall cubic container having four side walls (22-28) wherein two opposing (second and third walls 22, 24) each include a locking device (40) that is actuated to engage a common wall (first wall 26; see Fig. 12). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the grill of Home to include actuatable wall-connected locking devices as taught by Neufeld to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using a user-actuated mechanical fastener to selectively couple adjacent walls together) to known devices (e.g., vertical walls of a collapsible container) ready for improvement to yield predictable results (e.g., a more readily assembled and disassembled collapsible container).
Allowable Subject Matter
Claims 18-35 (as best understood) would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or reasonably suggest the following in combination with the other recited elements and limitations: a grill including side wall/frame locking devices that are movable between a non-engaged position where the locking device extends upwardly above an upper-most surface of the side frame (effective to prevent the grill’s firebox from being mounted thereon without engaging the locking device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618